                            Case 17-12481-KBO         Doc 680       Filed 07/11/19        Page 1 of 4



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                               :
         In re:                                                : Chapter 11
                                                               :
         MAURICE SPORTING GOODS OF                             : Case No. 17-12481 (KBO)
         DELAWARE, INC., et al.,1                              :
                                                               : Jointly Administered
                                  Debtors.                     :
                                                               :

                             NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                                      JULY 15, 2019 AT 3:00 P.M. (ET)

         ADJOURNED/RESOLVED MATTERS

                  1. Debtors’ First Motion for an Order Pursuant to 11 U.S.C. § 365 and Fed. R. Bankr. P.
                     6006, Authorizing the Rejection of Executory Contracts Nunc Pro Tunc to the Proposed
                     Rejection Date [D.I. 413, 6/28/18]

                     Objection Deadline: July 12, 2018 at 4:00 p.m. (ET)

                     Related Document:

                            a) Order, Pursuant to 11 U.S.C. § 365 and Fed. R. Bankr. P. 6006, Authorizing
                               the Rejection of Executory Contracts Nunc Pro Tunc to the Proposed
                               Rejection Date [D.I. 447, 7/20/18]

                     Objections Filed:

                            b) Objection of River Capital Finance, LLC to Debtors’ First Motion for an
                               Order Pursuant to 11 U.S.C. § 365 and Fed. R. Bankr. P. 6006, Authorizing
                               the Rejection of Executory Contracts Nunc Pro Tunc to the Proposed
                               Rejection Date [D.I. 437, 7/12/18]

                            c) Informal Response of Lucas Systems

                  Status:     The Motion is adjourned to the next omnibus hearing in these chapter 11 cases
                              as to the Debtors’ request to reject the agreements with River Capital and River

         1
                  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
         follows: Maurice Sporting Goods of Delaware, Inc. (f/k/a Maurice Sporting Goods, Inc.) (3399); OLDCO DOC, Inc.
         (f/k/a Danielson Outdoors Company, Inc.) (0840); South Bend Sporting Goods, Inc. (6658); Triple Crown Holdings,
         Inc. (1847); and OLDCO MA, Inc. (f/k/a Matzuo America, Inc.) (4950). The mailing address for the Debtors is c/o
         Development Specialists, Inc., 10 S. LaSalle St., Suite 3300, Chicago, IL 60603.

24686593.1
                       Case 17-12481-KBO        Doc 680     Filed 07/11/19     Page 2 of 4



                         Capital’s objection to the same, without prejudice to the arguments of either
                         party. An order has been entered with respect to the balance of the Motion, so
                         no hearing is required at this time.

         FEE APPLICATIONS

             2. Sixth Interim Fee Applications

                 Related Documents:

                       a) See Schedule 1

             Status:     No objections have been received regarding the interim fee applications of the
                         Debtors’ and Committee’s professionals. The Debtors intend to submit a
                         proposed order with respect to this matter at or prior to the hearing.

         STATUS CONFERENCE

             3. A status conference is being held in this case at the request of the Court.

                 Related Documents: None

             Status:     This matter is going forward solely as a status conference.


         Dated: July 11, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                             /s/ Ashley E. Jacobs
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Ashley E. Jacobs (No. 5635)
                                             Tara C. Pakrouh (No. 6192)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             Counsel to the Debtors and Debtors in Possession




24686593.1
                                                        2
               Case 17-12481-KBO         Doc 680     Filed 07/11/19   Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                               :
In re:                                         : Chapter 11
                                               :
MAURICE SPORTING GOODS OF                      : Case No. 17-12481 (KBO)
DELAWARE, INC., et al.,                        :
                                               : Jointly Administered
                       Debtors.                :
                                               :

                                       SCHEDULE 1
                                 FEE APPLICATION INDEX
                               SIXTH INTERIM FEE REQUEST

A.       Young Conaway Stargatt & Taylor, LLP’s Sixth Interim Fee Application of Certain of
         the Debtors’ Professionals for the Period From February 1, 2019 Through and Including
         April 30, 2019 [D.I. 659, 6/14/19]

         1. Fourteenth Monthly Application for the Period February 1, 2019 through February
            28, 2019 [D.I. 598, 3/25/19]

         2. Certificate of No Objection [D.I. 621, 4/22/19]

         3. Fifteenth Monthly Application for the Period March 1, 2019 through March 31,
            2019[D.I. 615, 4/15/19]

         4. Certificate of No Objection [D.I. 636, 5/10/19]

         5. Sixteenth Monthly Application for the Period April 1, 2019 through April 30, 2019
            [D.I. 639, 5/15/19]

         6. Certificate of No Objection [D.I. 650, 6/12/19]

B.       FGMK, LLC’s First Interim Fee Application of Certain of the Debtors’ Professionals for
         the Period From August 20, 2018 Through and Including November 30, 2018 [D.I. 659,
         6/14/19]

         1. First Monthly Application for the Period August 20, 2018 through November 30,
            2018 [D.I. 657, 6/14/19]

         2. Certificate of No Objection [D.I. 673, 7/2/19]

C.       Sixth Interim Fee Application of Saul Ewing Arnstein & Lehr LLP, Counsel for the
         Official Committee of Unsecured Creditors for Allowance of Compensation and
           Case 17-12481-KBO         Doc 680     Filed 07/11/19   Page 4 of 4



     Reimbursement of Expenses Incurred for the Period From February 1, 2019 Through
     April 30, 2019 [D.I. 658, 6/14/19]

     1. Fourteenth Monthly Application for the Period February 1, 2019 through February
        28, 2019 [D.I. 593, 3/15/19]

     2. Certificate of No Objection [D.I. 607, 4/2/19]

     3. Fifteenth Monthly Application for the Period March 1, 2019 through March 31, 2019
        [D.I. 614, 4/15/19]

     4. Certificate of No Objection [D.I. 631, 5/11/19]

     5. Sixteenth Monthly Application for the Period April 1, 2019 through April 30, 2019
        [D.I. 638, 5/15/19]

     6. Certificate of No Objection [D.I. 645, 6/6/19]

D.   Sixth Interim Fee Application of Emerald Capital Advisors for Compensation for
     Services Rendered and Reimbursement of Expenses Incurred as Financial Advisor to the
     Official Committee of Unsecured Creditors for the Period From February 1, 2019
     Through April 30, 2019 [D.I. 663, 6/20/19]

     1. Seventh Monthly Application for the Period February 1, 2019 through April 30, 2019
        [D.I. 662, 6/20/19]




                                             4
